— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fertig, J.), rendered April 23, 1987, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues with respect to the plea and sentence proceedings which could be raised on appeal. Although the record of the hearing on that branch of the defendant’s omnibus motion which was to suppress statements reveals a potential nonfrivolous issue, the defendant has declined to authorize counsel to raise this issue on appeal. Accordingly, any claim of error with regard to the suppression hearing and the hearing court’s ruling on the branch of the defendant’s omnibus motion which was to suppress evidence is waived. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, J. P., Thompson, Spatt and Rosenblatt, JJ., concur.